NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted April 10, 2019 *
                                  Decided April 11, 2019

                                          Before

                            AMY C. BARRETT, Circuit Judge

                            MICHAEL B. BRENNAN, Circuit Judge

                            MICHAEL Y. SCUDDER, Circuit Judge

No. 18-3554

ELIZABETH PETERS,                                Appeal from the United States District
     Plaintiff-Appellant,                        Court for the Central District of Illinois.

      v.                                         No. 18-cv-01236-JES-JEH

TIMOTHY SLOAN, et al.,                           James E. Shadid,
     Defendants-Appellees.                       Judge.



                                        ORDER

      Elizabeth Peters sued various defendants involved with the foreclosure of her
home in Iowa. The district court dismissed the claims for lack of personal jurisdiction,
improper venue, and failure to state a claim. The dismissal was correct, so we affirm.

       Because this case was resolved on motions to dismiss, we accept as true the
allegations in Peters’s complaint and, when consistent with the complaint, the


      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-3554                                                                            Page 2

assertions in her responses to the motions. See Smith v. Dart, 803 F.3d 304, 309, 311
(7th Cir. 2015). Peters is an Illinois citizen who owned a home in Iowa subject to a
mortgage that was purchased by Wells Fargo, a California corporation with its principal
place of business in California. Cassandra Haller, an Iowa citizen, brokered Peters’s
mortgage contract. Peters alleges that Haller did not update her when Wells Fargo
purchased the mortgage or say how its purchase affected her monthly payments. When
Peters refused to pay more than she thought she owed, but less than what Wells Fargo
expected, the bank foreclosed on her home. In an Iowa state court, David Erickson, an
Iowa attorney, represented Wells Fargo. He is not licensed in Illinois and has no
business there. To contest foreclosure, Peters wrote to Timothy Sloan, the chief
executive officer of Wells Fargo and a California citizen. She complained to him about
the bank’s charges and the foreclosure suit, but he did not respond. Because of the
foreclosure judgment, Peters lost her home and virtually all her possessions. She then
moved to Illinois.

       This suit came next. Peters filed it in the Central District of Illinois, invoking
diversity jurisdiction. Erickson (the Iowa lawyer) and Sloan (the CEO in California)
moved to dismiss for lack of personal jurisdiction, and the court granted their motions.
Although Haller, the broker, also might have raised a personal jurisdiction defense, the
court said that she waived it by not raising it in her first responsive pleading.
Nonetheless, because the court agreed with Sloan that Peters failed to state a claim and
that venue was improper, the court dismissed the case against all the defendants.

       On appeal, Peters contests the validity of the foreclosure judgment, arguing that
she did not contract with Wells Fargo. But she cannot use this suit to ask a federal court
to review and correct an adverse state-court judgment. D.C. Court of Appeals v. Feldman,
460 U.S. 462 (1983); Rooker v. Fidelity Tr. Co., 263 U.S. 413 (1923). So subject-matter
jurisdiction is limited to claims about events that occurred before Wells Fargo initiated
the foreclosure action. See Mains v. Citibank, N.A., 852 F.3d 669, 675–76 (7th Cir. 2017).

       For those claims within federal subject-matter jurisdiction, the district court
properly dismissed them. We address personal jurisdiction first. Federal courts follow
the forum state’s law regarding personal jurisdiction. Walden v. Fiore, 571 U.S. 277, 283
(2014). Illinois authorizes its courts to exercise jurisdiction over an out-of-state
defendant only when that defendant has “minimum contacts with the forum state such
that maintenance of the suit does not offend ‘traditional notions of fair play and
substantial justice.’” Philos Techs., Inc. v. Philos & D, Inc., 802 F.3d 905, 912–13 (7th Cir.
2015) (brackets and citations omitted). Personal jurisdiction comes in two forms. For
No. 18-3554                                                                           Page 3

“general,” “all-purpose” jurisdiction, the defendant’s “continuous and systematic”
contacts must put him “at home” in the forum state. Daimler AG v. Bauman, 571 U.S. 117,
126–27, 137 (2014). For “specific” personal jurisdiction, the defendant’s connections to
forum state must give rise to the events that form the basis of the suit. Id. at 127.

        Peters argues that the district court had personal jurisdiction over Erickson and
Sloan, but neither type of personal jurisdiction applies to them. She observes that Wells
Fargo operates in all fifty states and contends that its CEO Sloan and its lawyer Erickson
are thus liable for the company’s actions. But even though Wells Fargo may have
regular contacts with Illinois, Erickson and Sloan are only its agents; Wells Fargo’s
contacts do not extend to them. See In re Teknek, LLC, 512 F.3d 342, 345 (7th Cir. 2007).
Furthermore, neither Erickson’s personal actions (as a lawyer in Iowa) nor Sloan’s
activities (receiving messages in California from Peters) created contacts with Illinois.
See Walden, 571 U.S. at 284–85. Thus, the district court did not have general or specific
jurisdiction over them. See Bristol-Myers Squibb Co. v. Superior Court of Cal., 137 S. Ct.
1173, 1781 (2017); Daimler AG, 571 U.S. at 139.

       The district court also rightly found venue improper. See Cont’l Ins. Co. v. M/V
Orsula, 354 F.3d 603, 608 (7th Cir. 2003). The defendants do not all reside in Illinois, see
28 U.S.C. § 1391(b)(1); the mortgage execution, payments, and the foreclosure occurred
in Iowa, see id. § 1391(b)(2); and Peters could have brought this action in Iowa or
California, see id. § 1391(b)(3).

        Dismissals for lack of personal jurisdiction and venue ordinarily are without
prejudice, but the district court also dismissed the suit for failure to state a claim,
thereby precluding Peters from refiling it in any forum. Even if we are wrong about the
personal jurisdiction and venue points, we may—and do—affirm the dismissal with
prejudice on another ground that appears in the record. UWM Student Ass’n v. Lovell,
888 F.3d 854, 859 (7th Cir. 2018). This suit was blocked on the merits by the defense of
preclusion. Although the defendants did not raise this defense, in the interest of judicial
economy and to promote comity between state and federal courts, we may do so.
Sanchez v. City of Chicago, 880 F.3d 349, 357–58 (7th Cir. 2018). The issues that Peters
raises—that she had no contract with Wells Fargo and that the defendants wrongly
tried to collect payments from her—were potential defenses to the foreclosure action.
Therefore, she was required to raise them in that suit. See Mains, 852 F.3d at 676.
Because she did not do so, the preclusive effect of the foreclosure judgment justified
dismissal of this suit on the merits. See id.

                                                                                 AFFIRMED